Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (US 2009/0252435).
 	As to claim 1, Wen discloses an image processing method, comprising: 
 	acquiring a first face image in a real scene and a second face image in a virtual scene, wherein the second face image is generated at least according to a first value of at least one target parameter, and the at least one target parameter is used for determining at least one attribute of a face image in the virtual scene (fig. 1. Items 104, 108, para. 0017, 0018) 
 	extracting at least one first image feature from the first face image, and extracting at least one second image feature from the second face image (0015, 0048, 0053)
 	acquiring a similarity between the at least one first image feature and the at least one second image feature (para. 0015, 0053; 0055)

 	rendering the at least one target parameter according to the target value to obtain the target face image in the virtual scene (para. 0063).
As to claim 5, Wen discloses the method as claimed in claim 1, wherein before acquiring the first face image in the real scene and the second face image in the virtual scene, the method further comprises: initializing the at least one target parameter to obtain the first value of the at least one target parameter (para. 0086).
As to claims 10-11, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2009/0252435) in view of Delamont (US 2020/0368616).
As to claim 9, Wen is silent regarding wherein the first face image, the second face image and the target face image are three-dimensional face images.
Delamont discloses face images are three-dimensional face images (para. 0042, 0047).  
It would have been obvious to one of ordinary skill in the art to replace ***face images in Wen with three-dimensional face images as taught by Delamont since doing this would amount to a simple substitution of one known for another in order to obtain predictable results.
Allowable Subject Matter
Claims 2-4, 6-8, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668